Citation Nr: 0204018	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  01-07 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from December 1948 to May 
1952.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Nashville, 
Tennessee.  

The case was remanded by the Board for a statement of the 
case on the issue in May 2001.  The case has now been 
returned to the Board for further appellate consideration.  


FINDING OF FACT

Hearing loss was not shown during service or for many years 
following active service and is not related to such service.  


CONCLUSION OF LAW

Sensorineural hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The service medical records show no complaint, finding or 
diagnosis of hearing loss.  The veteran's duties as a 
truckdriver were noted.  A medical board examination in March 
1952 measured hearing acuity as 15/15, whispered voice.  

Reports of VA general physical examinations and other 
clinical records dated from May 1953 to October 1998 show no 
complaint, finding or diagnosis of hearing loss.  The records 
indicate that the veteran worked as a truck driver and a 
laborer over the years.  A general physical examination in 
February 1955 specified that his ears were normal without 
hearing loss.  

A VA audiological evaluation in March 1999 indicated that the 
veteran, then 68 years old, requested an evaluation of his 
hearing in October 1998 with a reported history of noise 
exposure while he was in the military service.  The 
provisional diagnosis was defective hearing.  Audiologic 
testing revealed that bilateral hearing thresholds in the 
frequencies 1000, 2000, 3000, and 4000 Hertz were 40 decibels 
or greater.  The evaluation revealed mild to moderate 
sensorineural hearing loss in the range of 500 to 8000 Hertz, 
bilaterally.  He was found to be a candidate for 
amplification and binaural hearing aids were ordered.  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131. Moreover, sensorineural hearing loss 
when manifest to a degree of 10 percent within one year from 
the date of termination of service, shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Notwithstanding such presumption, regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability. "  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or higher; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The Board initially notes that based on the audiological data 
of record, the veteran does have a current disability due to 
bilateral sensorineural hearing loss under 38 C.F.R. § 3.385.  
The veteran contends that his hearing was damaged by 
inservice exposure to noise driving a fuel truck to fuel 
aircraft on the flight line and from the explosion of the 
first hydrogen bomb in November 1952 when he was on duty near 
Eniwetok Atoll.  Nevertheless, no complaint, finding or 
diagnosis of hearing loss was indicated in all the available 
records until the late 1990's when he was in his late 60's 
and many years following active service.  While he reported a 
history of acoustic trauma during military service as the 
cause of his hearing loss, there is no medical evidence to 
support a causal relationship.  It is noted that he had 
worked after service as a truckdriver and a laborer, which 
may have occasioned acoustic trauma.  There remains no 
medical evidence connecting sensorineural hearing loss to the 
veteran's service or any event therein.  

Since it was first manifested more than 40 years following 
active service and is not medically attributed to any 
inservice noise trauma or other disease or injury, the 
preponderance of the evidence is against any conclusion that 
bilateral sensorineural hearing loss was present during or 
until many years following active service, or that it was due 
to inservice acoustic trauma or any other disease or injury 
coincident with active duty..

The Veterans Claims Assistance Act of 2000 contains, in 
pertinent part, the following sections with respect to the 
duty to assist and the development of claims:

Duty to assist claimants

(a) DUTY TO ASSIST. -- (1) The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.

(2) The Secretary is not required to provide assistance to a 
claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.

(3) The Secretary may defer providing assistance under this 
section pending the submission by the claimant of essential 
information missing from the claimant's application.

(b) ASSISTANCE IN OBTAINING RECORDS. -- (1) As part of the 
assistance provided under subsection (a), the Secretary shall 
make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2) Whenever the Secretary, after making such reasonable 
efforts, is unable to obtain all of the relevant records 
sought, the Secretary shall notify the claimant that the 
Secretary is unable to obtain records with respect to the 
claim. Such a notification shall --

(A) identify the records the Secretary is unable to obtain;

(B) briefly explain the efforts that the Secretary made to 
obtain those records; and

(C) describe any further action to be taken by the Secretary 
with respect to the claim.

(3) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.

(c) OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In the case 
of a claim for disability compensation, the assistance 
provided by the Secretary under subsection (b) shall include 
obtaining the following records if relevant to the claim:

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity.

(2) Records of relevant medical treatment or examination of 
the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain.

(d) MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. --

(1) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

(2) The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.

(e) REGULATIONS. -- The Secretary shall prescribe regulations 
to carry out this section.

(f) RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title.

(g) OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary from 
providing such other assistance under subsection (a) to a 
claimant in substantiating a claim as the Secretary considers 
appropriate.

Claimant responsibility; benefit of the doubt

(a) CLAIMANT RESPONSIBILITY. -- Except as otherwise provided 
by law, a claimant has the responsibility to present and 
support a claim for benefits under laws administered by the 
Secretary.

(b) BENEFIT OF THE DOUBT. -- The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  See 38 
U.S.C.A. §§ 5103A, 5107 (West Supp.2001); 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2001).  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute and implementing regulations have been complied 
with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case, 
provided to both the veteran and his representative, 
specifically satisfy the requirement at § 5103 of the new 
statute in that they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
claim; specifically, the need for competent clinical evidence 
relating current bilateral sensorineural hearing loss to an 
incident, injury (to include acoustic trauma), or disease of 
active service.  Additionally, the Board finds that the 
duties to assist provided under the new statute at § 5103A 
have also been fulfilled in that all evidence and records 
identified by the veteran as plausibly relevant to his 
pending claim have been collected for review.  Such clinical 
records, especially regarding the presence of bilateral 
sensorineural hearing loss, are found to be sufficient to 
make a decision on the claim.  No further assistance is 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claim.  


ORDER

Service connection for bilateral hearing loss is denied.  


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

